             Case 1:20-mc-91572 Document 2 Filed 10/27/20 Page 1 of 3
                                      PUBLIC REDACTED VERSION



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

  UNITED STATES OF AMERICA,

  Petitioner,

                           v.
                                                        M.B.D. No.________

  Bain & Company; Visa, Inc.

  Respondents.

DECLARATION OF LARA E.V. TRAGER IN SUPPORT OF THE PETITION BY THE
     UNITED STATES TO ENFORCE CIVIL INVESTIGATIVE DEMAND


I, Lara E.V. Trager, declare as follows:

   1. I am an attorney employed by the United States Department of Justice, Antitrust

       Division. I am counsel to Petitioner United States of America.

   2. I make this declaration in support of the United States’ petition to enforce the Civil

       Investigative Demand (“CID”) issued to Bain & Company (“Bain”) on June 11, 2020. I

       have been principally involved in negotiating Bain’s CID with counsel from Bain since

       June 30, 2020. I have personal knowledge of the facts set forth in this declaration, and, if

       called to testify, could and would do so under oath.

   3. I hereby certify under Local Rule 7.1(a)(2) that I conferred with counsel for Bain and

       Visa, Inc. (“Visa”) in an attempt to resolve or narrow the issues raised by this petition.

   4. On October 20, 2020, I met and conferred with Bain’s counsel, Matthew Knowles

       of McDermott Will & Emery LLP, and Visa’s counsel, Julia York of Skadden, Arps,

       Slate, Meagher & Flom LLP, to discuss the Antitrust Division’s concerns with Bain’s

       privilege claims. During our teleconference, Mr. Knowles referred to the issues the
         Case 1:20-mc-91572 Document 2 Filed 10/27/20 Page 2 of 3
                                   PUBLIC REDACTED VERSION



   Division was raising as “a familiar privilege dispute.” He also told the Division that

   “absent a court order directing Bain to produce,” Bain would not produce the documents

   without Visa’s instruction to do so.

5. Attached hereto are true and correct copies of the following Exhibits:

   a. Exhibit 1 consists of pages 1-2, 515-518, 523-524, 529, 533, and 544-545 of the

       redacted Deposition of Visa’s Chairman and CEO,               taken on

       October 2, 2020. The Antitrust Division made these redactions at the request of

       Visa’s counsel after the deposition as it sought to “claw back” information based on

       the putative privilege claim at issue; these were not made for confidentiality purposes

       relating to the filing of the Petition.

   b. Exhibit 2 consists of CID No. 30351 (and its attached schedule) issued to Bain on

       June 11, 2020.

   c. Exhibit 3 consists of a cover email from my colleague, Mark Meador of the Antitrust

       Division, to Stuart Min of Bain, dated June 11, 2020.

   d. Exhibit 4 consists of Bain’s first privilege log (three pages) and names legend (one

       page), which the Antitrust Division received on September 3, 2020.

   e. Exhibit 5 consists of pages 1-6, 151-156, 301-306, 451-456, 601-606, and 682-687

       from Bain’s second privilege log (36 pages out of 687 pages total) and names legend

       (three pages), dated October 7, 2020, which the Antitrust Division received on

       October 8, 2020. These excerpts were selected to provide the Court a representative

       sample of Bain’s privilege entries throughout its log. The full 687-page privilege log

       is available at the Court’s request.




                                                 2
Case 1:20-mc-91572 Document 2 Filed 10/27/20 Page 3 of 3
                  PUBLIC REDACTED VERSION
